Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11 all of the prior art of record fails to teach or suggest the limitation of claim 1,  an electric vehicle with an antilock braking system comprising: a first wheel on a first side of the vehicle, driven by a first motor; a first brake for slowing and stopping rotation of the first wheel; a second wheel on a second, opposite side of the vehicle, driven by a second motor; a second brake for slowing and stopping rotation of the second wheel; a first sensor adapted to detect rotational speed of the first wheel; a second sensor adapted to detect rotational speed of the second wheel; and a processor in communication with the first and second sensor and, when the first and second brakes are applied, the processor is adapted to increase torque delivered to the first wheel from the first motor when the first sensor detects the first wheel has stopped rotating while the second wheel is still rotating; and increase torque delivered to the second wheel from the second motor when the second sensor detects the second wheel has stopped rotating while the first wheel is still rotating. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Grabowski US 5163170 A discloses for a traction vehicle having two wheels driven by separate electric motors, a spin/stall condition is indicated if one of the wheels is rotating faster than a predetermined reference speed while the other wheel is not rotating, and a total stall condition is indicated if neither wheel is rotating and the magnitude of motor current exceeds a predetermined high level.  Correction of any spin/stall condition is attempted by temporarily connecting a power resistor across the motor driving the spinning wheel, whereupon current (and hence torque) in the motor driving the stalled wheel will increase.  Once a total stall is indicated, it is allowed to continue for a maximum period of time that varies inversely with the motor current magnitude, and if such condition is not earlier corrected motor damage is avoided by deenergizing both motors on the expiration of this period.
All dependent claims are allowable for at least the reasons of claim 1 and/or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665